Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 11/13/2019. Claims 1 through 6 are presently pending and are presented for examination. 
Information Disclosure Statements
	The information disclosure statements submitted on 03/10/2020 and 11/13/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs were considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the plurality of trafficable lanes".  As "the plurality of trafficable lanes" means two or more trafficable lanes, it is not known if this is referring to the previously introduced “one or more trafficable lanes”.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the trafficable lane”.  As “the trafficable lane" means one trafficable lane, it is not known if this is referring to the previously introduced “one or more trafficable lanes”.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the trafficable lane”.  As “the trafficable lane" means one trafficable lane, it is not known if this is referring to the previously introduced “one or more trafficable lanes”.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the plurality of trafficable lanes".  As "the plurality of trafficable lanes" means two or more trafficable lanes, it is not known if this is referring to the previously introduced “one or more trafficable lanes”.  In addition, there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the trafficable lane”.  As “the trafficable lane" means one trafficable lane, it is not known if this is referring to the previously introduced “one or more trafficable lanes”.  In addition, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ko US 10739156 B2 (hereinafter referred to as “Ko”).
Regarding claim 1, Ko teaches A display control device for causing a display unit which is movable together with a vehicle to display thereon a lane on which the vehicle can travel
 a display unit which is movable together with a vehicle to display thereon a lane on which the vehicle can travel (See Ko claim 8, FIG 18, col. 21, lines 64-67, col. 22, lines 1-6)
the display control device comprising:
a processor to execute a program (See Ko claim 8); and
a memory to store the program which, when executed by the processor, causes the processor to perform processes of (see Ko col 6, lines 64-67, col. 7, lines 1-3, and Ko col. 22, lines 19-26),
determining one or more trafficable lanes which are lanes on which the vehicle can travel on the basis of information on a lane of a road and a route to a destination of the vehicle (See Ko claim 8)
And causing the display unit to display thereon the plurality of trafficable lanes with respect to all lanes included in a road to be displayed on the display unit (See Ko claim 8).
Regarding claim 6, Ko teaches a display control method for causing a display unit which is movable together with a vehicle to display thereon a lane on which the vehicle can travel (See Ko claim 8, FIG 18, col. 21, lines 64-67, col. 22, lines 1-6), the display control method comprising: 
Determining one or more trafficable lanes which are lanes on which the vehicle can travel on the basis of information on a lane of a road and a route to a destination of the vehicle (See Ko claim 8);
And causing the display unit to display thereon the plurality of trafficable lanes each determined to be the trafficable lane, with respect to all lanes included in a road to be displayed on the display unit (See Ko claim 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Crawford US 10810443 B2 (hereinafter referred to as “Crawford”).
Regarding claim 2, Ko teaches the display control device as claimed in claim 1 and as addressed in the rejection of claim 1 above, Ko further teaches wherein the processes performed by the processor further includes determining a travel recommended lane included in the one or more trafficable lanes on the basis of the information on the lane of the road and the route to the destination of the vehicle (See Ko col. 12, lines 40-52), 
Ko does not teach and causing the display unit to display thereon the travel recommended lane with respect to at least one lane included in the road to be displayed on the display unit.
However, Crawford teaches and causing the display unit to display thereon the travel recommended lane with respect to at least one lane included in the road to be displayed on the display unit. (See Crawford col. 17, lines 54-60).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the display control device as taught in Ko to include a display of the travel recommended lane as mentioned in Crawford because it would save the operator’s time by having to choose a lane him/herself.
Regarding claim 3, the combination of Ko and Crawford teaches the display control device as claimed in claim 2 and as addressed in the rejection of claim 2, Ko further teaches wherein the processes performed by the processor further includes determining whether or not the travel recommended lane constituting the route to the destination includes a place requiring a lane change (See Ko col. 12, lines 40-52, claim 8), and
Causing  the display unit to display thereon a lane change recommendation section consisting of a plurality of travel recommended lanes having portions adjacent to one another in the place requiring the lane change on the basis of a determination result whether or not the travel recommended lane includes the place requiring the lane change (See Ko claims 7 and 8).
Regarding claim 5, the combination of Ko and Crawford teaches the display control device as claimed in claim 2 and as addressed in the rejection of claim 2, Ko further teaches wherein the processes performed by the processor further includes causing display unit to display thereon the trafficable lane and the travel recommended lane in different visibility states (See Ko col. 11, lines 35-38, col. 14, lines 6-12, and claim 1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Fujita US 20180286247 A1 (hereinafter referred to as “Fujita”).
Regarding claim 4, Ko teaches the display control device as claimed in claim 1 and as addressed in the rejection of claim 1 above, Ko further teaches wherein the processes performed by the processor further includes acquiring a current position of the vehicle (See Ko claim 1);
Determining whether or not the current position of the vehicle is positioned within the trafficable lane (See Ko, col. 16, lines 33-40, claim 1)
…
Ko does not teach and searching for a new route from the current position to the destination on the basis of a determination result indicating that the current position is not positioned within the trafficable lane.
However, Fujita teaches and searching for a new route from the current position to the destination on the basis of a determination result indicating that the current position is not positioned within the trafficable lane (See Fujita para [0047] “In addition or alternatively, when the lane in which the subject vehicle travels is specified, the route search function may serve to determine whether or not the subject vehicle is traveling in a lane that allows the subject vehicle to travel on the planned travel route. When the subject vehicle is not traveling in a lane that allows the subject vehicle to travel on the planned travel route, the route search function can serve to determine to change the planned travel route.” And para[0029] “The control device 160 is composed of a read only memory (ROM) that stores programs for controlling travel of the subject vehicle, a central processing unit (CPU) that executes the programs stored in the ROM, and a random access memory (RAM) that serves as an accessible storage device. As substitute for or in addition to the CPU, a micro processing unit (MPU), digital signal processor (DSP), application specific integrated circuit (ASIC), field programmable gate array (FPGA), or the like can also be used as an operating circuit.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the display control device as taught in Ko to include a route searching unit to search for a new route as mentioned in Fujita because it would save the user’s time having to find a new route him/herself.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210140786 A1 teaches display and determining the current location of the vehicle relative to the route being traveled.
US 10924679 B2 teaches a display device displaying the road on which the vehicle is driving.
US 10764713 B2 teaches displaying routing instructions that determine an optimum route to travel for the vehicle from an origin location to a destination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H.S./
Examiner, Art Unit 3664                                                                                                                                                                                         /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664